       Case 2:20-cv-03228-SSV-KWR Document 1 Filed 11/25/20 Page 1 of 13




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA

  LERNER & ROWE NATIONAL,
  PLLC,

                         Plaintiff;
                                                      CIVIL ACTION NO. _____________
          v.

  BRANDNER LAW FIRM, LLC,
  and MICHAEL S. BRANDNER
  JR.,

                         Defendants.


                                          COMPLAINT

         NOW INTO COURT, through undersigned counsel, comes Plaintiff Lerner & Rowe

National, PLLC, which respectfully represents as follows.

                                                 1.

         Lerner & Rowe National, PLLC brings this action for breach of contract, breach of

fiduciary duty, violation of the Louisiana Unfair Trade Practices Act, and dissolution, against

Defendants Brandner Law Firm, LLC and Michael S. Brandner, Jr.

                                         THE PARTIES

                                                 2.

         Plaintiff Lerner & Rowe National PLLC (“LRN”) is a limited liability company organized

in the State of Nevada. Its members are Glen Lerner (“Lerner”) and Kevin Rowe (“Rowe”). Lerner

is a citizen of Florida, and Rowe is a citizen of Arizona.




{N4129987.1}                                     1
       Case 2:20-cv-03228-SSV-KWR Document 1 Filed 11/25/20 Page 2 of 13




                                                   3.

         Defendant Brandner Law Firm, LLC (“BLF”) is a limited liability company organized in

the State of Louisiana. Its sole member is Michael S. Brandner, Jr., a citizen of Louisiana residing

in Jefferson Parish.

                                                   4.

         Defendant Michael S. Brandner, Jr. (“Brandner”) is a resident of Louisiana residing in

Jefferson Parish.

                                  JURISDICTION AND VENUE

                                                   5.

         This Court has subject-matter jurisdiction over this action under 28 U.S.C. § 1332 because

there is complete diversity among the parties, and the amount in controversy, exclusive of interest

and costs, exceeds $75,000.

                                                   6.

         This Court has personal jurisdiction over the Defendants because the Defendants are

citizens of Louisiana residing in this district.

                                                   7.

         Venue lies in this judicial district under 28 U.S.C. § 1391(b)(1) because the Defendants

reside in this district.

                                   FACTUAL ALLEGATIONS

                                                   8.

         Lerner and Rowe are the founders of Lerner & Rowe, PC, d/b/a Lerner and Rowe Injury

Attorneys, which is among the most successful personal injury and wrongful death law firms in

the United States. They established their law firm in Arizona in 2005. In the years since, they have




{N4129987.1}                                       2
       Case 2:20-cv-03228-SSV-KWR Document 1 Filed 11/25/20 Page 3 of 13




expanded their services throughout the nation, both by establishing new geographic offices and by

partnering with other law firms in local markets.

                                                  9.

         Today, Lerner and Rowe are among the most successful attorneys in the United States in

their practice area. Over the years, they have developed a highly innovative and efficient business

model, and have developed innovative and highly successful marketing techniques and client

services, to bring top-notch legal representation to clients in need.

                                                 10.

         Sometime around 2017, Lerner met Brandner, a personal injury attorney based in Metairie,

Louisiana who owned and operated BLF. At that time, Brandner had a small presence in the local

market, with a small case load and only a handful of employees.

                                                 11.

         Lerner and Rowe believed that Brandner could be a successful point man for their entry

into the New Orleans market, and that for their mutual benefit Lerner and Rowe could help

Brandner build a successful practice, utilizing their years of experience and success in managing

law firms and marketing legal services.

                                                 12.

         In October 2017, Lerner and Rowe and Brandner agreed to form and thereafter formed

Michael Brandner Injury Attorneys, LLC, a Louisiana limited liability company (“MBIA”), whose

two members are LRN and BLF, each holding a 50% share. In summary, Lerner and Rowe’s

interest in MBIA was through LRN, and Brandner’s interest in MBIA was through BLF.

                                                 13.

         LRN and BLF orally agreed to the terms of an Operating Agreement for MBIA (the “MBIA

Operating Agreement”), including, but not limited to, the terms described below.


{N4129987.1}                                      3
       Case 2:20-cv-03228-SSV-KWR Document 1 Filed 11/25/20 Page 4 of 13




                                 The MBIA Operating Agreement

                                                  14.

         The members agreed that all members and their duly authorized representatives would, at

all times, have access to the books and records of MBIA and that the books and records would be

maintained by Jeffery Cahill as Chief Financial Officer of MBIA.

                                                  15.

         The members agreed that pursuant to the terms agreed upon, LRN would make capital

contributions to MBIA, including, among other things, providing support, assistance, and training

to MBIA, and funding the operations of MBIA for 36 months (i.e., through October 6, 2020),

including staffing, salaries, and other operating expenses, so that MBIA could get off the ground

while Brandner worked to raise MBIA’s profile in the New Orleans market and beyond.

                                                  16.

         The members agreed that BLF would make capital contributions to MBIA by contributing

BLF’s current portfolio of pending cases (subject to certain exceptions), with expected future

settlements and/or recoveries, to MBIA.

                                                  17.

         The members further agreed that each member would have a capital account consisting of

(a) the amount of cash each member contributed to MBIA, plus (b) the agreed fair market value of

any property contributed by the member, plus (c) the profits allocated to each member, minus (d)

losses, (e) cash distributions, and (f) property distributions.

                                                  18.

         The members agreed that MBIA would be managed by Brandner and Rowe as managers.




{N4129987.1}                                       4
       Case 2:20-cv-03228-SSV-KWR Document 1 Filed 11/25/20 Page 5 of 13




                                                19.

         The members agreed that, for 24 months starting in October 2017, MBIA would distribute

to BLF the amount of $29,167 per month, of which $8,334 was a guaranteed payment and of which

$20,834 was an advance on future distributions of profits to BLF.

                                                20.

         The members agreed that with the exception of the $20,834 per month, which was an

advance of profits to BLF, that the net income, net loss, and capital gains for each fiscal year of

the company would be allocated to the members pro rata in accordance with their 50/50 percentage

interest.

                                                21.

         The members agreed that during the existence of MBIA, neither LRN nor BLF would

practice law in Mississippi or Louisiana.

                                                22.

         The members agreed that MBIA would be dissolved and its assets disposed of and its

affairs wound up on the first to occur of certain events, including any time after thirty-six months

from the date of October 6, 2017 if any member determined that the company should be dissolved.

                                                23.

         The members agreed that during the winding up of the business of the company that the

managers would continue as managers of the company to settle or liquidate the legal cases in the

company’s inventory, and that the books and records of the company would continue to be

managed by Jeffery Cahill as Chief Financial Officer of MBIA.

                                                24.

         The members agreed that once the wind-up of the company’s business was complete that

the assets would be distributed in the following order: (i) to creditors other than members in order


{N4129987.1}                                     5
       Case 2:20-cv-03228-SSV-KWR Document 1 Filed 11/25/20 Page 6 of 13




of priority as provided by law; (ii) to creditors that are members; (iii) to those members of the

company in respect of their capital accounts; and (iv) to those members of the company in respect

of their share of the profits.

                                                  25.

         Counsel for Brandner and BLF prepared an initial draft of a written operating agreement

for MBIA. LRN provided initial comments on the draft, and a second draft was prepared by

counsel for Brandner and BLF and provided to LRN. No written operating agreement was ever

signed by any member.

                                                  26.

         The members operated MBIA in accordance with their oral operating agreement, including

but, not limited to, handling and allocation of capital accounts, guaranteed payments, advances,

and distributions.

                                 Brandner fails to meet expectations

                                                  27.

         Over the next three years, Brandner was moderately successful in growing and promoting

MBIA, but he nonetheless fell short of expectations, and overall the company was not as successful

as the members had anticipated and the members realized that the company would require

significant additional capital if it were to be successful.

                                                  28.

         On December 16, 2019, Lerner emailed Brandner and proposed that in exchange for LRN

agreeing to provide additional capital to the company, LRN would be granted a “preferred

payback” agreement to reimburse LRN for its additional financial contributions to MBIA before

splitting future profits among the members. Brandner replied the same day, stating that he was

“not against” such a proposal and wanted to work on something “to make everyone happy.”


{N4129987.1}                                       6
       Case 2:20-cv-03228-SSV-KWR Document 1 Filed 11/25/20 Page 7 of 13




                                               29.

         On August 12, 2020, Lerner again emailed Brandner because MBIA was approaching 36

months in existence, which would end LRN’s original financial support commitment under the

MBIA Operating Agreement. Lerner expected that, moving forward, Brandner would agree to

assume greater financial responsibility for the company and contribute fifty percent of the cost of

operations; otherwise, the business would not be profitable for LRN.

                                               30.

         Over the next several weeks, Lerner and Brandner continued to communicate about the

need for Brandner to make a larger financial commitment to the MBIA if it were to continue to

operate. Brandner, however, insisted that his contribution of “sweat equity” was being

undervalued. It soon became clear that LRN and BLF could not continue in business together, due

to LRN’s outsized financial contributions to MBIA, with little in return; Brandner’s refusal to

contribute to the operational costs of the company; and Brandner’s failure to generate sufficient

cases and fees.

                                               31.

         On October 6, 2020, Lerner emailed Brandner with a proposal to part ways, allowing

Brandner to buyout LRN’s interest in MBIA.

                                               32.

         Negotiations were unsuccessful, and Brandner soon initiated a hostile course of action

against Lerner and Rowe, LRN, and MBIA and breached his obligations under the MBIA

Operating Agreement and breached his fiduciary duties to MBIA and LRN.




{N4129987.1}                                    7
       Case 2:20-cv-03228-SSV-KWR Document 1 Filed 11/25/20 Page 8 of 13




                                                33.

         On or about October 21, 2020, Brandner wrongfully excluded LRN, Lerner, Rowe, and

Jeff Cahill, Chief Financial Officer of MBIA, from accessing MBIA’s bank account and the books

and records of the company.

                                                34.

         Around the same time, Brandner unilaterally and without authorization took all pending

litigation matters belonging to MBIA, and misappropriated these cases and their expected fees for

his own use.

                                                35.

         LRN also learned that Brandner had put his wife on the payroll of MBIA without the

consent of LRN.

                                                36.

         On November 4, 2020, Brandner, through counsel, sent a demand letter to LRN,

wrongfully accusing LRN of breaching the MBIA Operating Agreement and attempting to buyout

LRN with a low-ball offer.

                                                37.

         Lerner responded promptly, noting that LRN had fulfilled all obligations and that Brandner

himself had committed breaches of the MBIA Operating Agreement. Lerner gave Brandner a fair

buy-out offer, which Brandner refused. Brandner’s breaches of the MBIA Operating Agreement

ultimately necessitated this lawsuit.

                    COUNT 1 – BREACH OF CONTRACT (against BLF)

                                                38.

         All preceding paragraphs are re-alleged herein.




{N4129987.1}                                     8
        Case 2:20-cv-03228-SSV-KWR Document 1 Filed 11/25/20 Page 9 of 13




                                                 39.

            The MBIA Operating Agreement is a valid and enforceable oral contract, binding on its

members.

                                                 40.

            The members agreed that each member would have access to the books and records of the

company, both online and at the office of the company, and the right to inspect and copy (or

download) them at reasonable times.

                                                 41.

            Sometime in 2020, Brandner, on behalf of BLF, wrongfully and unilaterally denied LRN,

Lerner and Rowe access to MBIA’s books and records, in violation of the MBIA Operating

Agreement.

                                                 42.

            BLF, through Brandner, in violation of the MBIA Operating Agreement is wrongfully

practicing law in Louisiana and Mississippi, in direct competition to MBIA.

                                                 43.

            Brandner advised LRN that in violation of the MBIA Operating Agreement he had taken

all litigation matters which were the property of MBIA and moved them to BLF and was acquiring

future cases for BLF, not MBIA.

                                                 44.

            BLF’s breach of contract has caused LRN significant damages in an amount to be proven

at trial.




{N4129987.1}                                      9
      Case 2:20-cv-03228-SSV-KWR Document 1 Filed 11/25/20 Page 10 of 13




         COUNT 2 – BREACH OF FIDUCIARY DUTY (against BLF and Brandner)

                                                45.

         All preceding paragraphs are re-alleged herein.

                                                46.

         Pursuant to La. R.S. 12:1314, BLF, as manager of MBIA, owes a fiduciary duty to the

company and its members. Brandner is personally liable for his actions.

                                                47.

         Brandner, as manager, and BLF, as member, breached their fiduciary duties to MBIA and

LRN by wrongfully taking cases belonging to MBIA and transferring them to Brandner’s own law

firm, BLF, thereby depriving MBIA of the expected profits from these cases.

                                                48.

         Brandner, as manager, and BLF, as member, breached their fiduciary duties to MBIA and

LRN by wrongfully locking out LRN from the books and records of MBIA and taking assets of

MBIA for BLF and Brandner’s personal use.

                                                49.

         Brandner, as manager, and BLF, as member, further breached their fiduciary duties by

putting Brandner’s wife on the payroll of MBIA without authorization.

                                                50.

         Brandner’s and BLF’s breaches of fiduciary duty caused LRN damages in an amount to be

proven at trial.

     COUNT 3 – VIOLATION OF LOUISIANA UNFAIR TRADE PRACTICES ACT
                         (against Brandner and BLF)

                                                51.

         All preceding paragraphs are re-alleged herein.




{N4129987.1}                                    10
      Case 2:20-cv-03228-SSV-KWR Document 1 Filed 11/25/20 Page 11 of 13




                                               52.

         La. R.S. 51:1405 (“LUTPA”) prohibits unfair methods of competition in the conduct of

any trade or commerce in Louisiana.

                                               53.

         The statute provides that “any person who suffers any ascertainable loss of money or

movable property . . . as a result of the use or employment by another person of an unfair or

deceptive method, act, or practice declared unlawful by R.S. 51:1405, may bring an action

individually but not in a presentative capacity to recover actual damages.”

                                               54.

         “Person” means a natural person, corporation, trust, partnership, incorporated or

unincorporated association, and any other legal entity.” La. R.S. 51:1402(8).

                                               55.

         Brandner and BLF have engaged in unfair competition with MBIA and LRN by taking

cases belonging to MBIA and transferring them to Brandner’s own law firm, BLF, thereby

depriving MBIA and LRN (as a member of MBIA) of the value and expected profits from these

cases.

                                               56.

         Brandner abused his position of trust and access within MBIA to take MBIA cases in order

to facilitate his unfair competition scheme.

                                               57.

         Brandner’s actions, practices, and methods violate LUTPA.

                                               58.

         BLF and Brandner’s actions caused LRN damages in an amount to be proven at trial.

                            COUNT 4 –DISSOLUTION OF MBIA


{N4129987.1}                                    11
      Case 2:20-cv-03228-SSV-KWR Document 1 Filed 11/25/20 Page 12 of 13




                                                  59.

         All preceding paragraphs are re-alleged herein.

                                                  60.

         It is not reasonably practicable to carry on the business of the company in conformity with

the articles of organization or the MBIA Operating Agreement and/or the term of the company has

reached the end of its stated term pursuant to the operating agreement.

                                                  61.

         Accordingly, MBIA should be dissolved pursuant to the terms of the MBIA Operating

Agreement or, alternatively, in accordance with law.

                                                  62.

         Distributions to the members of MBIA should be made in accordance with the MBIA

Operating Agreement or as provided by law.

                                          JURY DEMAND

                                                  63.

         Plaintiff hereby demands trial by jury on all issues so triable.

                                      PRAYER FOR RELIEF

         WHEREFORE, LRN respectfully demands a judgment against Defendants Brandner Law

Firm, LLC and Michael S. Brandner, Jr., jointly and in solido, as follows:




{N4129987.1}                                       12
      Case 2:20-cv-03228-SSV-KWR Document 1 Filed 11/25/20 Page 13 of 13




                A.     such actual damages to which Plaintiff may prove at trial;

                B.     statutory damages;

                C.     pre-judgment and post-judgment interest;

                D.     reasonable attorneys’ fees, expenses, and costs;

                E.     dissolution of MBIA pursuant to order of the Court;

                F.     such further damages or other relief to which Plaintiff may be justly
                       entitled for the injuries, losses, abuses and injustices suffered. Plaintiff
                       prays that the Court will award the relief requested; and

                G.     Plaintiff further prays for any and all other equitable, general, or special
                       relief as may be appropriate and just.

         Respectfully submitted this 25th day of November 2020.

                                               Respectfully submitted,

                                               /s/ Edward D. Wegmann
                                               Pauline F. Hardin (#6542)
                                               Edward D. Wegmann (#13315)
                                               Allison B. Kingsmill (#36532)
                                               John R. Guenard (#36483)
                                               JONES WALKER LLP
                                               201 St. Charles Avenue Ste. 5100
                                               New Orleans, Louisiana 70170-5100
                                               Telephone: (504) 582-8000
                                               Email: phardin@joneswalker.com
                                                       dwegmann@joneswalker.com
                                                       akingsmill@joneswalker.com
                                                       jguenard@joneswalker.com

                                               Attorneys for Plaintiff, Lerner & Rowe National,
                                               LLC




{N4129987.1}                                     13
